       Case 4:18-cv-00436-CRW-HCA Document 9 Filed 01/31/19 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF IOWA
                                   CENTRAL DIVISION

 DEJUAN HAYNES,                                                4:18-cv-00436-CRW-HCA

          Plaintiff,

 vs.

 BRYAN MINNEHAN, RYAN STEINKAMP,
                                                             ORDER SETTING STATUS
 DANA WINGERT, and CITY OF DES
                                                                CONFERENCES
 MOINES, IOWA,


          Defendants.



       The Court will conduct status conferences by telephone for this case pursuant to the

following schedule:

                        April 8, 2019 at 11:00 AM
                        June 12, 2019 at 11:00 AM
                        August 13, 2019 at 11:00 AM
                        October 9, 2019 at 11:00 AM
                        December 12, 2019 at 11:00 AM
                        February 14, 2020 at 11:00 AM

       To join the telephonic status conferences, counsel shall call the court's conference line at

1-877-336-1829 and enter access code 1176783 at the prompt to join the call.

       The parties shall provide the court by email a list of any proposed matters to be discussed

during a status conference no less than 48-hours prior to the conference. The list may be submitted

jointly or separately by each party.

       If the parties indicate there are no matters to discuss, the court will determine whether to

cancel the conference. The email shall be sent to the court’s chambers, with copies to all counsel,
      Case 4:18-cv-00436-CRW-HCA Document 9 Filed 01/31/19 Page 2 of 2



at the following addresses: Helen_Adams@iasd.uscourts.gov, Kay_Bartolo@iasd.uscourts.gov,

and Ian_Kinghorn@iasd.uscourts.gov.

      IT IS SO ORDERED.

      Dated January 31, 2019.




                                           2
